Title: To George Washington from John Spotswood Moore, 25 February 1789
From: Moore, John Spotswood
To: Washington, George



Dr sir,
West point Virginia Feb. 25th 1789

I take the Liberty of addressing Yr Excellency in order to Sollicit Yr Interest in continuing me in a post which I have for some time enjoyed under the present Constitution of Government, but which, I am now informed, devolves on Yr honourable Body to conferr—namely the office of Searcher at the Port of West point—Tho’ the Sallary annexed thereto is but small being £50 per Annum, Yet to a person of a Small fortune, & a growing family, it becomes an Object with worthy attention.
If an honest attention & unremitted to the various & often irksome duties of this office can entitle me to Yr Excellency’s Suffrage, as I am Sure they will, I have a confidence that this application will not be fruitless—Shou’d however the Post here be discontinued I shall think myself happy on any other appointment which Yr Excellency shall please to confer; and in every Event I hope Yr Excellency will believe me to be with sentiments of the highest Esteem Yr Obt Hble

John Spotswood Moore

